                           LOCAL BANKRUPTCY FORM 9019-1

                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                        :     CHAPTER 13
                                               :
 ANGELA ANESSA JAMERSON                        :     BANKRUPTCY NO. 1:17-bk-02721
                                               :
        Debtor(s)                              :     ADVERSARY NO.
                                               :           (if applicable)
 ANGELA ANESSA JAMERSON                        :
       Plaintiff(s)/Movant(s)                  :     Nature of Proceeding: Motion to Compel
 v.                                            :
 PACIFIC UNION FINANCIAL                       :     Pleading: Motion to Compel
              Plaintiff(s)/Movant(s)           :
                                               :     Document #:
                                               :




             REQUEST TO REMOVE FROM THE HEARING/TRIAL LIST*

CHECK ONE:

       The undersigned hereby withdraws the above identified pleading with the consent of the
opposition, if any.

       The undersigned counsel certifies as follows:

        (1)     A settlement has been reached which will be reduced to writing, executed and
filed within (please check only one).

                       Thirty (30) days.
                       Forty-five (45) days.
                       Sixty (60) days.

        (2)   If a stipulation is not filed or a hearing requested within the above-stated time
frame, the Court may dismiss the matter without further notice.

       (3)      Contemporaneous with the filing of this request, the undersigned has served a
copy of this request upon all counsel participating in this proceeding.




Case 1:17-bk-02721-HWV         Doc 52 Filed 10/29/20 Entered 10/29/20 16:35:32                    Desc
                               Main Document    Page 1 of 3
Dated:October 29, 2020                                      /s/ Kara K. Gendron
                                                             Kara K. Gendron, Esquire
                                                             Attorney ID 87577
                                                             Mott & Gendron Law
                                                             125 State Street
                                                             Harrisburg, PA 17101
                                                             (717) 232–6650 TEL
                                                             (717) 232-0477 FAX
                                                             karagendron@gmail.com

*No alterations or interlineations of this document are permitted.
Revised 12/19/05




Case 1:17-bk-02721-HWV         Doc 52 Filed 10/29/20 Entered 10/29/20 16:35:32          Desc
                               Main Document    Page 2 of 3
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN THE MATTER OF                                       :       CHAPTER: 13
ANGELA ANESSA JAMERSON                                         :
               :
                                               :       CASE NUMBER:1:17-bk-02721
     Debtor(s)                                         :

                                 CERTIFICATE OF SERVICE

  I certify that I am more than 18 years of age and that on October 29, 2020 I served a copy of
the Request to Continue on the following parties:

      Name and Address                                                 Mode of Service
 PACIFIC UNION FINANCIAL                                   First Class Mail, Postage Prepaid
 1603 LBJ FREEWAY, STE 500
 FARMERS BRANCH, TX 75234


 CHARLES J DEHART, III ESQUIRE                             Electronically
 8125 ADAMS DRIVE SUITE A
 HUMMELSTOWN PA 17036


 ANGELA ANESSA JAMERSON                                    First Class Mail, Postage Prepaid

 154 SPRING MEADOWS ROAD
 MANCHESTER, PA 17345



I certify under penalty of perjury that the foregoing is true and correct.
Date: 10/29/2020

                                                               /s/ Kara K. Gendron
                                                               Kara K. Gendron, Esquire
                                                               Attorney ID 87577
                                                               Mott & Gendron Law
                                                               125 State Street
                                                               Harrisburg, PA 17101
                                                               (717) 232–6650 TEL
                                                               (717) 232-0477 FAX
                                                               karagendron@gmail.com




Case 1:17-bk-02721-HWV          Doc 52 Filed 10/29/20 Entered 10/29/20 16:35:32                Desc
                                Main Document    Page 3 of 3
